DETAILED ACTION
This action is in response to preliminary amendments received on 3/24/2022. It is acknowledged that all of the originally filed claims 1-20 have been canceled and new claims 21-27 added. A complete action on the merits of claims 21-27 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 27 is objected to because of the following informalities:  “a polymetric mandrel” in line 1-2 of claim 27 should be amended to recite --the polymetric mandrel-- as it is the same introduced in claim 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “thereby forming an elastically deformable electroformed pleated section including a plurality of adjacent pleats extending perpendicular to a longitudinal axis of the pleated section” in lines 8-10. It is noted that the limitation of “an elastically deformable pleated section” in introduced in the preamble on line 1. It is at most unclear if the two limitations are the same or different. Furthermore, in line 4 going to line 5 the limitation of “wherein adjacent pleats of the pleated region extend perpendicular to a longitudinal axis of the polymeric mandrel” has been introduced; therefore, it is unclear if adjacent pleats of the pleated region and a plurality of adjacent pleats are the same or different and whether the longitudinal axis of the pleated section is the same or different than the longitudinal axis of the polymeric mandrel. Clarification and appropriate correction is required. 
Claims 22-25 are rejected due to dependency over claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werneth (US Patent No. 6,719,723) in view of Takayama (US Patent No. 5,372,124) and Norris (US Patent No. 3,464,898).
Regarding Claim 21, Werneth teaches a catheter apparatus including an elastically deformable pleated section of a device, comprising:
rendering a surface of a polymeric mandrel (“The catheter assembly 10 can be made of nylon, polyimide, PBAX, or other suitable catheter material” Col. 3, ll. 25-27) having a pleated region conductive (“The catheter body material could be nylon or PBAX, and the heat transfer element could be made from a material having higher thermal conductivity, such as nitinol, nickel, copper, silver, or gold. Ideally, the heat transfer element is formed with a maximized or convoluted surface area, which can for example include a bellows or helically shaped ridges and grooves” in Col. 2, ll. 33-39), wherein adjacent pleats of the pleated region extend perpendicular to a longitudinal axis of the polymeric mandrel (Fig. 3):
wherein the elastically deformable electroformed pleated region is electrically conductive (although Werneth teaches the pleated region is thermally conductive, the sample of material disclosed are electrically conductive “the distal end of the catheter should have a flexible heat transfer element, which is composed of a material which conducts heat better than the remainder of the catheter. The catheter body material could be nylon or PBAX, and the heat transfer element could be made from a material having higher thermal conductivity, such as nitinol, nickel, copper, silver, or gold” in Col. 2, ll. 30-36) and coupling the elastically deformable electroformed pleated section to the distal portion of an elongate body 18 (Figs. 1-3);
However, Werneth shows the final product of a metal deposited onto the polymeric mandrel and obviously the polymetric material has been trimmed or etched/ sacrificed only a portion of the polymeric mandrel including the metallic pleats left in order to allow forming an elastically deformable electroformed pleated section including a plurality of adjacent pleats extending perpendicular to a longitudinal axis of the pleated section, wherein the elastically deformable pleated section is formed to be longitudinally extendable as evidenced by the flexibility and the bellows shape of the distal portion as disclosed in “The heat transfer element can be flexible, to enable passage through the vascular system of the patient to the selected artery. As shown in FIGS. 1, 2, and 3, the heat transfer element 24 can be a bellows, or it can have a helical surface contour, or it can be a combination of alternating helices and bellows” Col. 3, ll. 46-51; however, Werneth fails to teach the method of manufacturing the elastically deformable pleated section of a device including the specific steps of electrodepositing a metal onto the polymeric mandrel; trimming the polymeric mandrel; sacrificing only a portion of the polymeric mandrel, thereby forming an elastically deformable electroformed pleated section including a plurality of adjacent pleats extending perpendicular to a longitudinal axis of the pleated section, wherein the elastically deformable electroformed pleated section is formed to be longitudinally extendable as claimed.
In the field of manufacturing a medical treatment instrument comprising bellows, Takayama teaches that: “bellows 21 are formed using an electrodeposition plating method. That is, a mandrel is initially prepared from aluminum or plastics so as to conform to a configuration of bellows to be formed. Then a thin film, such as nickel, copper, gold or silver, is formed as a plated film on the outer surface of the mandrel and then the mandrel per se is dissolved, thus leaving the plated thin film as bellows. In this way, it is possible to form bellows set out above” in Col. 5, ll. 21-29.
Furthermore, Norris teaches that: In accordance with the present invention and as illustrated in the block diagram, a piece of foamed plastic material is formed to correspond to the internal configuration of the metal object to be made. After forming, the plastic mandrel is made electrically conductive by coating the surface with a conductive material. The coated mandrel is then immersed in an electroforming bath and plated with the desired thickness of metal. Upon completion of the electroplating the coated mandrel is removed from the plating bath and rinsed to remove any trace of the plating solution. The foamed plastic mandrel is then removed leaving a one piece, hollow metal article with accurately positioned complex internal structure in Col. 1, ll. 63-Col. 2, ll. 3.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have modified the method described by Werneth by rendering a surface of a polymeric mandrel conductive because a mandrel prepared from plastic would have conformed to a configuration of bellows to be formed, and coating the surface with a conductive material would have made the plastic mandrel electrically conductive for electroforming. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
Regarding Claim 22, Werneth teaches wherein the step of electrodepositing a metal onto the polymeric mandrel comprises electrodepositing one or more of nickel, copper, or gold onto the mandrel (“The catheter body material could be nylon or PBAX, and the heat transfer element could be made from a material having higher thermal conductivity, such as nitinol, nickel, copper, silver, or gold” Col. 2, ll. 33-36 of Werneth).
Regarding Claim 23, Werneth teaches further comprising the step of overcoating the elastically deformable electroformed pleated region with gold or a gold alloy (“The catheter body material could be nylon or PBAX, and the heat transfer element could be made from a material having higher thermal conductivity, such as nitinol, nickel, copper, silver, or gold” Col. 2, ll. 33-36 of Werneth).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werneth in view of Takayama and Norris as applied above, in view of Benett (US Patent No. 5,944,687).
Regarding Claim 24, Werneth in view of Takayama and Norris teaches further comprising the step of overcoating the elastically deformable electroformed pleated section with gold, but not platinum or a platinum alloy. In the same field of invention, Benett teaches a similar catheter structure and discloses “The transducer head can be made of any bio-compatible metal which can be electroplated or electrodeless plated, such as platinum or gold”. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use platinum in place of gold in the invention of Werneth because these two bio-compatible metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute platinum for gold, since they work in a similar manner and are interchangeable in this art.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werneth in view of Takayama and Norris as applied above, in view of Fleischhackor (US Patent No. 5,395,329).
Regarding Claim 25, Werneth in view of Takayama and Norris teaches the invention as applied above, but fails to teach or show further comprising coupling a proximal portion of the elongate body to a control handle. In the same field of treatment catheters, Fleischhacker teaches a steerable catheter handle coupled to a proximal end of an elongated member comprising a catheter tip fixedly coupled to the distal tip (Col. 1, ll. 66-68 and Col. 3, ll. 40-52). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have modified the elongate body described by Werneth to couple a control handle to the proximal portion of the elongate body in order to precisely control the movement of catheter during treatment, since Werneth teaches it is important for the catheter to be flexible to successfully navigate the arterial path in Col. 2, ll. 28-39, therefore, coupling a steerable catheter handle to the proximal end of the elongate body will assist with the goal of precise navigation of Werneth.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,946,166. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method of manufacturing an elastically deformable pleated region of a catheter, comprising similar steps of electrodepositing a metal onto a plurality of adjacent pleats extending perpendicular to a longitudinal axis of a polymetric mandrel thereby forming an elastically deformable electroformed pleated region including the plurality of adjacent pleats extending perpendicular to the longitudinal axis of the pleated region, wherein the elastically deformable electroformed pleated region comprises an ablation element, and wherein at least a portion of the polymeric mandrel is retained; and coupling the elastically deformable electroformed pleated region to the distal portion of an elongate body, wherein the proximal portion of the elongate body is coupled to a control handle.

Allowable Subject Matter
Regarding Claim 26, Werneth teaches a catheter apparatus including an elastically deformable pleated section of a device, comprising:
rendering on a polymeric mandrel (“The catheter assembly 10 can be made of nylon, polyimide, PBAX, or other suitable catheter material” Col. 3, ll. 25-27), an elastically deformable electroformed pleated region (“The heat transfer element can be flexible, to enable passage through the vascular system of the patient to the selected artery. As shown in FIGS. 1, 2, and 3, the heat transfer element 24 can be a bellows, or it can have a helical surface contour, or it can be a combination of alternating helices and bellows” Col. 3, ll. 46-51) including a plurality of adjacent pleats extending perpendicular to a longitudinal axis of the pleated region (Fig. 3), wherein the elastically deformable electroformed pleated region further comprises at least one fluid emission orifice 25 (“A minute flow of the treatment fluid is allowed to exit the outer catheter 18 via the exit port 25 when the saline pressure is increased. The vast majority of the treatment fluid then flows back to the circulating unit 12 via the return lumen 19 of the outer catheter 18” Col. 4, ll. 2-7), and coupling the elastically deformable electroformed pleated region to the distal portion of an elongate body 18 (Figs. 1-3); however, Werneth shows the final product of a metal deposited onto the polymeric mandrel and obviously the polymetric material has been trimmed or etched/ sacrificed only a portion of the polymeric mandrel including the metallic pleats left in order to allow forming an elastically deformable electroformed pleated section including a plurality of adjacent pleats extending perpendicular to a longitudinal axis of the pleated section, wherein the elastically deformable pleated section is formed to be longitudinally extendable as evidenced by the flexibility and the bellows shape of the distal portion as disclosed in “The heat transfer element can be flexible, to enable passage through the vascular system of the patient to the selected artery. As shown in FIGS. 1, 2, and 3, the heat transfer element 24 can be a bellows, or it can have a helical surface contour, or it can be a combination of alternating helices and bellows” Col. 3, ll. 46-51; however, Werneth fails to teach the method of manufacturing the elastically deformable pleated section of a device including the specific steps of electroforming, on a polymeric mandrel, an elastically deformable electroformed pleated region, which in known from the teachings of Takayama and Norris applied to claim 1 above; furthermore, Werneth teaches applying an electrical conductive metallic material to the tip of the catheter, which is interpreted to be an ablation element since its characteristic allows it to be used in at least cryoablation procedures, which is known by the teaching of Damasco (U.S. Pub. No. 2003/0055416). And finally although Werneth teaches it is important for the catheter to be flexible to successfully navigate the arterial path in Col. 2, ll. 28-39, Werneth fails to teach or show further comprising coupling a proximal portion of the elongate body to a control handle. In the same field of treatment catheters, Fleischhacker teaches a steerable catheter handle coupled to a proximal end of an elongated member comprising a catheter tip fixedly coupled to the distal tip (Col. 1, ll. 66-68 and Col. 3, ll. 40-52). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have modified the elongate body described by Werneth to couple a control handle to the proximal portion of the elongate body in order to precisely control the movement of catheter during treatment, since coupling a steerable catheter handle to the proximal end of the elongate body will assist with the goal of precise navigation of Werneth.
However, neither of the references alone or in any combination teach wherein at least a portion of the polymeric mandrel is retained.
Therefore, claims 26 and 27 would be allowable by receiving an acceptable e-Terminal Disclaimer to overcome the Double Patenting rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794